Citation Nr: 9912969	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed as a circulatory condition.

2.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for respiratory and circulatory problems claimed 
by the veteran.  

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The available service medical records do not show any 
cardiovascular disorders during service.  

3.  The available service medical records show sinusitis as 
the only respiratory disorder noted during service. 

4.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's claimed 
cardiovascular and respiratory disorders.  

5.  There is no competent medical evidence of a current sinus 
disorder.

6.  The earliest medical reports dealing with any 
cardiovascular or respiratory disorders are dated decades 
after service and do not relate the disorders to the 
veteran's military service.  

7.  There is no medical opinion, or other competent evidence, 
linking the current cardiovascular and respiratory disorders 
to the veteran's active military service.  

8.  A cardiovascular disorder was not manifested during 
service or within the first post service year.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a cardiovascular disorder and 
respiratory disorder, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

Cardiovascular-renal disease may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93. 

"Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had whether the veteran had a 
cardiovascular and/or respiratory disorder during service; 
(2) whether he has any current cardiovascular and/or 
respiratory disorders; and, if so, (3) whether any current 
disability is etiologically related to active service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The veteran has submitted a considerable volume of written 
statements and letters.  He has presented sworn testimony on 
two occasions, once before a RO hearing officer, and once 
before the undersigned member of the Board.  The veteran's 
assertions in all instances are essentially the same.  He 
asserts that during active service in World War II he was a 
welder.  He states that in 1945 he was welding pieces of 
galvanized metal in a small area without adequate 
ventilation.  He avers that he was overcome by the fumes and 
was in a coma for three days.  He asserts that this exposure 
resulted in "galvanized poisoning" which caused 
cardiovascular and respiratory disorders.  The veteran 
further asserts that he was never given a medical examination 
on separation from active service and that the separation 
examination of record, and his signature on his separation 
papers, WD AGO Form 53-55, are forgeries.  

In 1946 the RO obtained the original of the veteran's 
February 1946 separation examination report.  The RO also 
obtained original carbon copies of the veteran's separation 
papers.  More recently, the veteran has submitted photocopies 
of these same documents.  Upon review, the Board notes that 
these documents are consistent and do not appear to have any 
irregularities.  The veteran's separation papers do confirm 
that his military occupational specialty during active 
service was as a welder.  The February 1946 separation 
examination report notes that the veteran had, "sinus 
trouble," which was manifested by "right front sinus, dark 
to transillumination."  The veteran's lungs were normal and 
chest x-ray was negative.  Examination of the veteran's 
cardiovascular system revealed "no abnormality found."  
Remarks on the separation examination also reveal that the 
veteran had an operation to remove a ganglion from his left 
hand in April 1944 and that he was treated for gonorrhea in 
December 1945.  

The RO has attempted on several occasions to retrieve copies 
of the veteran's service medical records.  In August 1993 the 
National Personnel Records Center (NPRC) informed the RO that 
no medical records for the veteran were on file.  However, 
NPRC did a search of the veteran's serial number in sick call 
reports and forwarded extracts which confirmed the left hand 
ganglion surgery and his treatment for gonorrhea.  

NPRC informed the RO in March 1997 that the veteran's 
personal service medical records had been destroyed by fire.  
However, photocopies of the sick reports from the veteran's 
unit were provided.  These records reveal that, on February 
5, 6, and 7, 1945, the veteran reported to sick call, he was 
discharged to duty the same day in each instance.  On 
February 20, 21, 22, 23, and 24, 1945 the veteran reported to 
sick call.  He was discharged to quarters and finally 
discharged to duty on February 24.  Finally, the sick call 
reports reveal that the veteran reported to sick call on 
March 10, 11, 12, and 13, 1945.  He reported to sick call 
daily and was discharged to duty on each occasion.  While the 
sick call records do not reveal the nature of disorder being 
treated, the Board notes that none of these records are 
consistent with the veteran's allegations of being in a coma 
for three days.  Most of the sick reports reveal that the 
veteran was discharged to duty on the same day.  The one 
instance where he was not discharged to duty he was 
discharged to his quarters, presumably for bed rest.  This is 
not consistent with the veteran's allegations of coma.  

The Board understands that VA has a heightened obligation to 
search for alternate medical records when service medical 
records are not available and must also provide an explanation 
to the veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
In the present case the veteran's service medical records have 
been all but destroyed.  However, his separation examination 
report is of record.  Also, the RO has obtained alternate 
records in the form of sick call reports and extracts.  The 
evidence provided by the separation examination alone 
indicates that, with the exception of sinusitis, the veteran 
did not have any cardiovascular or respiratory disorders 
during service, or on separation from service.  

The RO has obtained a considerable volume of VA medical 
records concerning treatment of the veteran.  A report from a 
VA medical center (VAMC) reveals that the veteran was 
hospitalized for impatient treatment in May and June 1979.  
The diagnosis was atherosclerotic cardiovascular disease 
including left leg claudication and aorto-iliac 
atherosclerotic disease.  

A March 1993 treatment record reveals that the veteran has a 
history of hypertension (HTN), hypertensive cardiovascular 
disease (HCVD), and chronic obstructive pulmonary disease 
(COPD).  A June 1993 treatment record contains a diagnosis of 
hypertensive cardiovascular disease (HCVD), and chronic 
obstructive pulmonary disease (COPD).

A VA discharge summary reveals that the veteran had unstable 
angina.  He was hospitalized from September 26, 1996 to 
October 1, 1996 for a cardiac catheterization.  The Board 
notes that during this period of hospitalization the 
veteran's respiratory system was noted to be equal and clear 
without any distress.  

Upon review the Board notes that the large volume of medial 
evidence of record reveals that the veteran has hypertensive 
cardiovascular disease.  The first documented diagnosis of 
this disease is in 1979 which is over three decades after the 
veteran separated from active service.  We also note that 
service connection has previously been denied for sinusitis 
and the veteran has asserted in recent written statements 
that he does not suffer from sinus problems.  The first 
diagnosis of any current respiratory disorder is of COPD with 
a diagnosis in 1993.

The VA medical evidence of record reveals current diagnoses 
of hypertensive cardiovascular disease (HCVD), and chronic 
obstructive pulmonary disease (COPD).  The first diagnosis of 
these disorders was over three decades after service.  There 
is also no medical opinion, or any other competent evidence, 
which relates these disorders to the veteran's military 
service.  In fact, any etiology noted in the medical 
treatment records relates these disorders to the veteran's 
age.  

The Board acknowledges that most of the veteran's service 
medical records have been destroyed.  However, his separation 
examination is of record.  The examination report, along with 
the veteran's discharge papers, appears to be accurate and 
legitimate and not the forgeries the veteran asserts they 
are.  The separation examination does not reveal any 
cardiovascular or lung disorder on separation.  

"The appellant's evidentiary assertions must be accepted as 
true for the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Samuels v. West, 11 Vet. App. 433, 435 (1998).  In the 
present case the veteran asserts that he suffered 
"galvanized poisoning" during service and that this 
resulted in the development of cardiovascular and respiratory 
disorders three decades later.  The Board acknowledges that 
the veteran was a welder during service and that he may have 
welded galvanized metal and been exposed to fumes at that 
time.  However, the veteran has presented absolutely no 
evidence that "galvanized poisoning" exists.  He has 
presented no evidence to support that such a condition has 
occurred 

The veteran's testimony is not competent to establish that he 
incurred cardiovascular and respiratory disorders as a result 
of his active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his current heart and lung disorders are 
related to his period of military service over half a century 
ago.  See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The veteran has indicated that he was told by a doctor that 
what he had had suffered "galvanized poisoning" in service 
and that it would cause heart and lung disorders.  However, 
it has been held that a statement from a veteran as to what a 
doctor told him, is insufficient to establish a medical 
diagnosis. Warren v. Brown, 6 Vet. App. 4 (1993), See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran fails to show the required nexus between his 
current disabilities and any in-service disease or injury he 
incurred.  See Caluza, 7 Vet. App. at 506.  There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1998).  

The veteran does not meet the second and third elements 
required for the claims to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a cardiovascular disorder is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for a respiratory disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

